Citation Nr: 1625938	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-25 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to a compensable disability rating for bilateral hearing loss.  

3.  Entitlement to a disability rating in excess of 30 percent for allergic rhinitis with post surgical excision of nasal polyps and deviated septum.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to March 1973 and from October 1980 to October 1984.  

This matter comes on appeal before the Board of Veterans Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2014, the Board denied the Veteran's application to reopen claims of entitlement to service connection for a prostate condition, a throat condition claimed as dysphagia, hypertension, numbness of the legs and arms, and decreased vision and floaters.  The claim of entitlement to service connection for a skin rash of the hands and feet was reopened, and claims of service connection for hematuria and headaches were denied.  The claims of entitlement to service connection for obstructive sleep apnea, a skin rash of the hands and feet, and a heart condition were remanded for additional development.  

In a January 2015 rating decision, entitlement to service connection for obstructive sleep apnea, secondary to service-connected sinusitis and allergic rhinitis, was granted.

A September 2015 Board decision awarded service connection for a skin rash of the hands and feet and remanded the claim for service connection for a heart condition for additional development.  

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issues of increased ratings for bilateral hearing loss and allergic rhinitis with post surgical excision of nasal polyps and deviated septum are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran has not had a current diagnosis of a heart disability for VA purposes during the appeal period.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a heart disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VA's duty to notify was satisfied by March 2010 and April 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private and VA medical records, VA examinations, and statements from the Veteran and his representative.  

The November 2015 VA opinion reflects that the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the opinion is adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the August 2014 VA examiner and November 2015 VA examiner provided conflicting conclusions regarding whether the Veteran had a current diagnosis of a heart disability, as the November 2015 VA examiner's opinion was based on a review of the claims file, including the August 2014 VA examination, the Board affords greater probative weight to the November 2015 VA opinion.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), Guerreri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for a heart disability as the probative evidence of record does not demonstrate a current diagnosis of any heart disability.  

During the pendency of the Veteran's claim, VA amended its regulations concerning presumptive service connection for certain diseases based on herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  This amendment was necessary to implement the decision by the Secretary of Veterans Affairs (Secretary) that the diseases enumerated in 38 C.F.R. § 3.309(e) should be revised, to include additional diseases that the National Academy of Sciences (NAS) Institute of Medicine determined were positively associated with herbicide exposure.  Id.  One of the diseases positively associated with herbicide exposure by NAS and determined by the Secretary to warrant presumptive service connection is ischemic heart disease, to including, acute, sub-acute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease (CAD) (including coronary spasm), and coronary bypass surgery.  75 Fed. Reg. 53,202, 53,216. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  In this case, the Veteran's DD Form 214 reflects that he served in the Republic of Vietnam from January 1971 to December 1971, therefore exposure to herbicides is presumed.  

STRs are absent of any complaints, findings, treatment or diagnosis of a heart problem, condition or disability.  

Although the post service medical evidence of record reflects treatment for chest pain and suspected heart related problems, the preponderance on the evidence weighs against a finding of a heart disability during any period in appellate status.  A July 2007 private chest x-ray report revealed no acute cardiopulmonary disease.  Thereafter, in a March 2010 VA outpatient treatment report, the Veteran complained of pain and pressure on the heart and was provided an echocardiogram (ECG) in May 2010, which revealed normal findings of the heart.  In a January 2012 VA cardiology note, the VA cardiologist stated that the Veteran had recurring left anterior chest pains with an abnormal myocardial perfusion scan in the spring of 2011.  The VA cardiologist also noted that in August 2011, the Veteran had a "coronary angiogram which showed diffuse nonobstructive coronary atherosclerosis and this was interpreted as demonstrating that the chest pain was unlikely to coronary ischemia."  The VA cardiologist then found that the Veteran had "recurring left inframammary pains, noncardiac by symptoms and with no significant obstructive coronary disease, but diffuse atherosclerosis."  An April 2013 VA chest x-ray revealed the heart was within normal limits.  

In an August 2014 VA examination, the Veteran was diagnosed with mild left ventricular hypertrophy.  The examiner found this was not due to in-service herbicide exposure and that the etiology of the left ventricular hypertrophy was multifactorial equally, including being due to factors such as:  obesity, hypertension, impaired glucose homeostasis and obstructive sleep apnea.  

In a November 2015 VA opinion, a VA examiner reviewed the medical evidence of record, including the August 2014 VA examination and cited to relevant medical treatment in his opinion.  The VA examiner concluded that there was no current evidence supporting a diagnosis of left ventricular hypertrophy, citing a December 2014 echocardiogram, electrocardiograms (EKGs) from March 2011, April 2011, April 2013, August 2014 and December 2015 and chest x-rays from April 2012, August 2012 and December 2015.  The VA examiner noted that the isolated reported findings of mild left ventricular hypertrophy on an echocardiogram from Foundations Hospital in August 2014 was not consistent with the above mentioned studies.  In fact, he found that the December 2014 echocardiogram, which was done four months later, did not show evidence of left ventricular hypertrophy.  He also noted that this latter report was also supported by a subsequent chest x-ray and EKG.  The VA examiner opined that the explanation for the misreading of mild left ventricular hypertrophy was more likely related to Veteran's morbid obesity, thereby demonstrating the difficulty in acquisition of the study.  He found that, having a normal left ventricular ejection fraction and the preponderance of evidence, based on the above studies, favored the absence of diagnosis of left ventricular hypertrophy.  

Accordingly, the November 2015 VA examiner concluded that there was no primary condition of left ventricular hypertrophy that was caused or aggravated by obstructive sleep apnea.  He then explained that, regarding claim for heart condition, the myocardial perfusion scan in March 2011 and cardiac catheterization in August 2011 did not demonstrate any evidence of ischemic heart disease and thus, there was no diagnosis of ischemia.  He noted that the cardiac catheterization showed diffuse nonobstructive coronary vessels.  Finally, the VA examiner found that the lay statements of the occurrence and symptomatology of a heart condition since service were not supported by the evidence.  As noted above, the Board found this opinion was adequate and it has been afforded greater probative weight than the August 2014 VA examiner's diagnosis.  

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  The competent and probative evidence of record clearly demonstrates that the Veteran does not have a current diagnosis of a heart disability at any time during the pendency of his claim.  

Congress specifically limited entitlement for service-connected disease or injury cases where such incidents had resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The Federal Circuit Court observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Simply put, in the absence of proof of present disability, namely a heart disability, there can be no valid claim.

With respect to the lay statements by the Veteran regarding his heart disability, the Board observes that he is competent to report lay observable symptoms, such as pain, and treatment by a medical provider.  While a Veteran is competent to report lay observable events, treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any symptom to a current disorder or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, he is not competent to specify that he has a diagnosis of a current heart disability as this would constitute medical conclusions, which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Thus, the Veteran's assertions that he has a current diagnosis of a heart disability are not competent and are afforded no probative value.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for a heart disability that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for a heart disability is denied.


ORDER

Service connection for a heart disability is denied.  


REMAND

As for the claims for increased ratings for bilateral hearing loss and allergic rhinitis, the Board observes that a timely notice of disagreement (NOD) was filed in November 2008 in response to May 2008 and August 2008 rating decisions.  Although the Board notes that these issues have been adjudicated by the RO subsequently, the appeal for these issues, which were initiated by the November 2008 NOD, is still pending.  Therefore, the appropriate disposition is to remand the claims for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative, a statement of the case (SOC) addressing his claims for increased ratings for bilateral hearing loss and allergic rhinitis, pending since the November 2008 notice of disagreement (NOD) was filed.  Only if the Veteran perfects an appeal on these issues should the claims be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


